RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendments to claim 1, filed on 20 January 2021, have been entered in the above-identified application.  Claims 21-23have been added.  Claims 1-23 are pending, of which claims 3 and 15-20 remain withdrawn from consideration as described at paragraph 1 of the office action mailed 20 August 2020.

WITHDRAWN REJECTIONS
The 35 U.S.C. § 102 rejection of claims 1, 2, 4-7, and 10-14 over Wulf (U.S. Pub. 2009/0266475) made of record on page 2, paragraph 3 of the office action mailed 20 August 2020, and the 35 U.S.C. § 103 rejection of claims 8, 9, 11, 12, and 14 over Wulf, made of record on page 3, paragraph 5 of the same office action have been withdrawn due to Applicant’s amendment in the response filed 20 January 2021.  In particular, Wulf does not teach or suggest use of the adhesive sheet as a label stock.

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Page 7, paragraph [0016] of the disclosure misspells the term die-cut as “dye-cut”.
Claim Objections
Claim 21 is objected to because of the following informalities.  Appropriate correction is required.
Claim 21 misspells the term “die-cut” as “dye-cut”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 23 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.
Regarding claim 23, this new claim recites that there is no adhesive on the outer facing of the sheet.  The specification does not disclose that adhesive is excluded from the outer facing of the sheet, therefore this limitation is considered new matter. 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. See Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement. MPEP § 2173.05(i)
The new matter should be deleted. 

	
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8-13, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475).
Regarding claims 1, 2, and 10, Bilodeau discloses a composite adhesive laminate construction for use as a label which contains a barrier layer, see abstract and title.  The label as shown in FIG. 1 includes printable face side 22 of first substrate 20, barrier layer 40, adhesive layer 30, and removable release liner 50 in order.  See description at col. 2, lines 47-61.  See figure reproduced below for convenience.

    PNG
    media_image1.png
    272
    659
    media_image1.png
    Greyscale

The adhesive layer is described beginning at col. 4, line 21 and includes a polymer which can be cross-linked by actinic radiation, see col. 4, lines 65-67.  It would have been obvious to have selected an adhesive cross-linkable by ultraviolet radiation as the adhesive of Bilodeau as UV radiation is a known actinic radiation (see col. 10, lines 29-33).  Furthermore, Bilodeau teaches the use of ultraviolet radiation to cure the barrier coating in the Example at col. 12, lines 25-29.  Although this use of UV radiation is used for the barrier layer rather than for the adhesive layer in the example, Bilodeau clearly teaches that curing by UV radiation is a known actinic radiation process which is suitable for use with its label and thus has a reasonable expectation of success.
Bilodeau describes the first substrate beginning at col. 2, line 62.  This material may be a polymer film or paper sheet containing a migratory additive, see col. 3, line 43 through col. 4, line 20.  Wulf teaches that paper generally contains calcium ions since calcium is a common filler used in the paper industry, and that such ions are known to have a detrimental effect upon a pressure-sensitive adhesive as these ions may migrate to the adhesive layer.  See p. 1, [0006-0007] of Wulf.  It would have been obvious to have selected paper for the first substrate of Bilodeau as this is one major category of materials specified in the patent reference.
40 is coextensive with the substrate layer 20 and adhesive layer 30, see FIG. 1 above.  The barrier layer is impervious or substantially impervious to migratory components in the adhesive layer and second substrate (that is, the adherend to which the label is attached), see col. 8, lines 51-64.  It is clear that such a barrier layer also necessarily prevents or substantially reduces migration of components from the first substrate to the adhesive layer.
Claim 4, Bilodeau teaches the use of a coated paper substrate which includes a coating of polyethylene, polypropylene, or other polymers which are known to be hydrophobic materials, see col. 4, lines 6-20.  This also reads on the claimed barrier layer.
Claims 8-9 and 13, Bilodeau teaches that the barrier layer may be an acrylated epoxy composition applied as a liquid directly to the first substrate, see col. 8, lines 51-64 and col. 10, lines 19-35.  The coat weight of the barrier layer is from 1-30 grams per square meter (gsm), preferably from 2-6 gsm.  See col. 10, lines 25-27.
Claim 11, Bilodeau teaches including a pigment in the adhesive composition, see col. 4, lines 41-44.
Claim 12, Bilodeau teaches a release liner applied to the adhesive layer, see item 50 in FIG. 1 and description at col. 2, lines 55-56 and at col. 10, lines 37-61.
Claim 21, Bilodeau teaches that labels are die-cut from the composite sheet, see col. 12, lines 47-48.
Claim 22, Bilodeau teaches that the outer side 22 of the composite sheet shown in FIG. 1 is a printed or printable surface, see col. 2, lines 55-56.
Claim 23, Bilodeau does not teach including an adhesive layer on the outer face side 22 of the composite sheet, see FIG. 1 and description at col. 2, lines 48-61.

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) as applied above, and further in view of Yamada (U.S. Pat. 5,912,204).
Regarding claim 5, Bilodeau and Wulf are relied upon as described above.  Bilodeau teaches the use of a cycloaliphatic epoxy material for the barrier layer, see col. 8, lines 50-54.  However, Bilodeau does not specify one of the specified substances for the barrier layer.
Yamada describes a thermosensitive recording adhesive layer which includes a barrier layer located between the substrate and the adhesive layer.  See abstract and col. 5, lines 37-47.  Suitable barrier layers include emulsions of styrene-butadiene copolymer, vinyl acetate resin, vinyl acetate-acrylic acid copolymer, acrylic ester resins, polyurethane resin, latexes of SBR (styrene-butadiene rubber), and other materials described at col. 5, line 62 through col. 6, line 11.  The barrier layer is disposed as a liquid in the amount of at least 0.5 gsm, see col. 5, lines 58-60.
Bilodeau and Yamada are analogous because they each disclose adhesive labels having a substrate, barrier layer, and adhesive layer in order and thus are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a barrier layer emulsion material as taught by Yamada as at least a component of the barrier layer of Bilodeau in order to arrive at the claimed .

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) and Yamada (U.S. Pat. 5,912,204) as applied above, and further in view of Cooper (U.S. Pub. 2017/0210867).  Note that Cooper is based on a document filed on 22 January 2016.
Regarding claims 6 and 7, Bilodeau and Wulf and Yamada are relied upon as described above.  Although Yamada teaches the use of an emulsion polymer for the barrier layer, Yamada does not specify the use of deionized water to form this material.  Yamada does describe an aqueous styrene-butadiene copolymer latex in water at Example 1 at col. 13, lines 47-65 but does not specify deionized water.
Cooper describes coatings and coated substrates with improved barrier properties, see title and abstract.  The primer coatings of Cooper include an aqueous composition of polymer such as polyvinyl alcohol, a polyurethane, a crosslinker, and deionized water, see p. 1, [0015].  See also p. 4, Example 1 at [0041] which uses deionized water.
The Examiner hereby takes Official Notice (see MPEP § 2144.03) that the use of deionized water when making aqueous compositions is notoriously well known for the purpose of containing fewer impurities than untreated water which could affect the 
Bilodeau and Yamada and Cooper are analogous because they each disclose barrier layers used in laminate structures, thus they are similar in structure.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a deionized water as taught in Cooper to formulate the barrier emulsion of Yamada in the adhesive laminare of Bilodeau in order to arrive at the claimed invention as deionized water is a component having lower impurities than untreated water.  The Examiner takes Official Notice of this well-known fact as described above.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) as applied above, and further in view of Lavosky (U.S. Pub. 2007/0048480).
Regarding claim 5, Bilodeau and Wulf are relied upon as described above.  Bilodeau shows the barrier layer structure being coextensive with the substrate and adhesive layers as shown in FIG. 1 above but does not expressly require such a structure, and does specify a barrier layer being partially or intermittently applied to only portions of the sheet as claimed.
Lavosky describes a film label and coating which may be applied to, inter alia, vehicle tires, see abstract and p. 1, [0003].  The label structure includes a printable film layer and a print, an overprint (barrier) coating, and an adhesive layer, see p. 1, [0007, 0010, 0011, and 0012] Lavosky teaches the use of a discontinuous layer between the substrate and the adhesive layer such as only over a reverse-printed layer or over an 
Bilodeau and Lavosky are analogous because they each disclose adhesive labels suitable for tires having a paper or polymeric substrate, barrier layer, and adhesive layer in order and thus are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a barrier layer which is only partially or intermittently applied to only portions of the sheet as taught in Lavosky as the barrier layer of Bilodeau to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include only a partial layer of a barrier layer material to prevent migration of substances between the substrate layer and the adhesive layer over only the portions of the substrate where such substances (such as printed inks) exist.  This uses a minimal amount of barrier coating material in only the necessary locations.

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 20 January 2021 regarding the 35 U.S.C. § 102 and 103 rejections of the claims of record over Wulf have been considered but are moot due to the new grounds of rejection.


Conclusion
All claims are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796